DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15503222, filed on 2/10/2017, and parent Application No. 15547939, filed on 8/1/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of U.S. Patent No. 10473473.

Table: 1
Mapping of contending claims in the patent that contains double patenting issues.
Current Application (16/656,276)
Patent (US 10473473 B2)
1
1
2
1
3
2
4
4

4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
17
12
18
12
19
13
20
14


Table: 2
Current Application (16/656,276)
Patent (US 10473473 B2)
1. A ranging system, comprising:
    a terminal device;
    a ranging apparatus, the ranging apparatus including a measuring wheel, a rotating shaft disposed on the measuring wheel, and an electronic counter connected to the rotating shaft and
configured to obtain distance information, in real time, of a route which the measuring wheel has already traveled; and 
    an angle sensor disposed in the terminal device or in the ranging apparatus, the angle sensor being 
    the terminal device and the ranging apparatus are configured to transmit data
between each other; and
the terminal device is configured to generate a traveling trajectory diagram of the measuring wheel, in real time, based on the distance information from the electronic counter and the angle information from the angle sensor, and 

perform optimization processing on the traveling trajectory to generate an optimized trajectory diagram.

    a terminal device; 
a ranging apparatus, the ranging apparatus comprises including: a measuring wheel, a rotating shaft disposed on the measuring wheel, and an electronic counter connected to the rotating shaft and configured to obtain distance information, in real time, of a route which the measuring wheel has already traveled; and 
an angle sensor configured to obtain angle information, in real time, when the measuring wheel is traveling; wherein: 

the terminal device and the ranging apparatus are configured to transmit data between each other; 
the terminal device is configured to generate a traveling trajectory diagram of the measuring wheel, in real time, based on the distance information from the electronic counter and the angle information from the angle sensor; and 

the terminal device is further configured to compare a current traveling trajectory of the measuring wheel, in real time, with a predesigned traveling trajectory diagram stored on the terminal device, and output deviation data in response to the current traveling trajectory of the measuring wheel deviating from the predesigned traveling trajectory diagram.


Claim 1 is rejected for obviousness type double patenting over claim 1 of the patent 10473473 for having similar limitations as described in Table 2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 1 of current application is an obvious variant of claim 1 of the patent 10473473. 

The same logic applies to Claims 2-12 and 17-20. They are rejected for obviousness type double patenting under claims 2-14 of the patent 10473473. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (DE 19508264), and in view of Brand et al. (US 20150205283 A1).

Regarding Claim 1, Klose discloses A ranging system (ABS reciting “measurement device”. Figs. 1-2), comprising: 
a terminal device; (Figs. 1-2 showing a notebook 30. P. 6 reciting “Mounted on the rack is a portable notebook computer (30)”. In addition, p. 3 reciting “a monitor for

the monitor as a contour line.”)
a ranging apparatus (Figs. 1-2 showing a measurement device), the ranging apparatus including a measuring wheel (Figs. 1-2 showing a measuring wheel 15. P. 5 reciting “the wheel (15)”), a rotating shaft disposed on the measuring wheel (Figs. 1-2 showing a rotating shaft 35.), and an electronic counter connected to the rotating shaft and configured to obtain distance information, in real time, of a route which the measuring wheel has already traveled (Figs.  1-2 showing a distance detection device 35. p. 6 reciting “the movement detection device (35)” and ” a measure of the traveled absolute distance, are detected by the motion detection device (35)”. In addition, p. 3 disclosing the measurement process is monitored at the same time, i.e. in real time.); and 
an angle sensor disposed in the terminal device or in the ranging apparatus, the angle sensor being configured to obtain angle information in real time (Figs. 1-2 showing a direction sensor 40. P. 6 reciting “the direction change signals generated by the direction sensor (40).”); wherein: 
the terminal device and the ranging apparatus are configured to transmit data between each other (p. 3 reciting “The measuring device can be connected to any portable or stationary computer. The connection of the motion detection device of the measuring wheel and the direction sensor to the computer, can via cable connections or wireless signal transmission (z. B .: by ; and 
the terminal device is configured to generate a traveling trajectory diagram of the measuring wheel, in real time, based on the distance information from the electronic counter and the angle information from the angle sensor (p. 6 disclosing generating a traveling trajectory diagram of the measuring wheel based on the distance and direction measurement, and reciting “By sufficiently brief interrogation of the rotational movement and the direction change signals, the contour worn with the measuring wheel appears as a line on the screen, which is stored by the computer and can be further processed as desired.” In addition, p. 3 disclosing the measurement process is monitored at the same time, i.e. in real time.).
However, Klose does not explicitly disclose to perform optimization processing on the traveling trajectory to generate an optimized trajectory diagram.
Brand teaches “A method for generating a trajectory based on an input trajectory formed by points” (ABS). Further, Brand teaches performing optimization processing on an input trajectory to generate an optimized trajectory as shown in Fig. 3, and recited in ¶36-39. ¶39 recites “ the embodiment determines 330, for each sequence 315, a sum 335 of corresponding local costs of each point in the input trajectory, and determines 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose) to adapt the trajectory optimization method (taught by Brand). The suggestions/motivations would have been to improve the input trajectory because “it is commonly necessary for the trajectory data to be reprocessed and resampled before being fed to the controller. Generally, this involves filtering and smoothing the sequence of the points.” (¶7), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 7, Klose in view of Brand discloses The ranging system according to claim 1, wherein the ranging apparatus further comprises a holder for fixing the terminal device. (Klose, p. 6 reciting “Mounted on the rack is a portable notebook computer (30)”)

Regarding Claim 9, Klose in view of Brand discloses The ranging system according to claim 1, wherein the terminal device and the ranging apparatus are configured to transmit data between each other through one of: 
a wireless communication channel using a Bluetooth, a WIFI, a Zigbee or an RF communication protocol; or 
a wired communication channel using an RS232, an RS485, an I2C, an SPI or a CAN protocol.


Regarding Claim 12, Klose in view of Brand discloses The ranging system according to claim 1, wherein the terminal device is one of: a smart cellphone, a computer, or a handheld equipment.(Klose, p. 3 “any portable or stationary computer”)

Regarding Claim 13, Klose in view of Brand discloses The ranging system according to claim 1, wherein the terminal device is configured to: 
generate the current trajectory diagram by connecting a plurality of sampling points (Brand, Figs. 2, 4, 8, 10, 11. ¶52 reciting “FIG. 8B shows an example of the trajectory determined according to the principles of some embodiments. The trajectory includes corner points such as points 810, 820 and 830 connected by the splines, such as a spline 840, and straight lines, such as a line 850. ”); and 
generate the optimized trajectory diagram by processing the plurality of sampling points. (Brand, ¶14 reciting “ The system includes a processor configured for determining a plurality of sequences of the points, wherein each sequence is formed by removing a unique combination of points from the input trajectory, wherein the removing includes labeling the unique combination of points as removed points and labeling preserved points in the sequence as one or combination of preserved, corner, noise, or 

Claim 17, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Claims 2-3, 8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (DE 19508264), and in view of Brand et al. (US 20150205283 A1), and further in view of Nawana et al. (US 20140081659 A1)

Regarding Claim 2, Klose in view of Brand discloses The ranging system according to claim 1.
However, Klose in view of Brand does not explicitly disclose wherein the terminal device is further configured to compare a current traveling trajectory of the measuring wheel, in real time, with a predesigned traveling trajectory diagram stored on the terminal device, and output deviation data in response to the current traveling trajectory of the measuring wheel deviating from the predesigned traveling trajectory diagram.
Nawana teaches “the comparing of the operation module can include comparing a trajectory of an instrument in the stored electronic simulation with an actual trajectory of the instrument in the actual performance of the selected invasive treatment, and if the actual trajectory differs from the trajectory, the operation module can provide a warning indicating that the trajectories differ. ” (¶34). Further, Nawana teaches outputting deviation data and recites “The deviations can be presented as . . . differences in angles of trajectory” (¶289). Thus, Nawana teaches comparing a current trajectory with a stored trajectory and outputting the deviation data in response to that the actual trajectory differs from the stored trajectory.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose in view of Brand) to adapt the trajectory monitoring and deviation reporting method (taught by Nawana). The suggestions/motivations would have been to provide a warning when the actual trajectory differs from the predesigned trajectory (¶34), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 3, Klose in view of Brand and Nawana discloses The ranging system according to claim 2, wherein: 
the terminal device comprises a storage device configured to store the predesigned traveling trajectory diagram (Nawana, ¶34 reciting “a trajectory of an instrument in the stored electronic simulation”); and 
the terminal device is further configured to perform direction and/or distance prompt based on the deviation data to indicate a user to correct the current traveling trajectory of the measuring wheel. (Nawana, ¶34 reciting “if the actual trajectory differs from the trajectory, the operation module can provide a warning indicating that the trajectories differ.” Further, ¶199 reciting “The operation module 204 can also track various aspects of the surgical procedure, e.g., instrument use, . . . ., which can allow for mid-course corrections,”. Furthermore, ¶289 reciting “The deviations can be presented as . . . differences in angles of trajectory”. Therefore, Nawana teaches presenting warning on different angles of trajectory during a procedure for correction. The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 8, Klose in view of Brand and Nawana discloses The ranging system according to claim 1, wherein: 
the terminal device further comprises a camera configured to obtain, in real time, a scene image in a traveling direction of the measuring wheel; and 
the terminal device is further configured to display the scene image and provide direction and/or distance prompt on the scene image.
(Klose in view of Brand discloses a ranging system to display a trajectory of a measuring wheel. Nawana teaches “the operation module can provide the electronic feedback on a display, and the operation module can provide additional electronic 

Claim 18, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (DE 19508264), and in view of Brand et al. (US 20150205283 A1), and further in view of Watkins (US 20090217542 A1)

Regarding Claim 4, Klose in view of Brand discloses The ranging system according to claim 1.
the ranging apparatus further comprises a marker configured to mark on the route of the measuring wheel according to a user instruction or according to a preconfigured rule.
Watkins teaches “A measuring device . . . The measuring device may also include marking means such as spray paint” (ABS). Further, Watkins recites “Once the distance has been achieved, as determined by the control box 26 or the mechanical repeat counter 48, a sensory indication is triggered alerting the user of the need to pull the trigger 20.”; ¶ [0040] “trigger 20 positioned below a handle 22 and operable to depress or otherwise actuate the nozzle 24 of the can 18, thereby releasing the spray paint”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose in view of Brand) to further include a marking means to mark on the traveling route of the measuring wheel according to the instruction of the user or according to the instruction of the data processing module (taught by Watkins). The suggestions/motivations would have been to alert the user that a location has been reached (¶4-6), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 20, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (DE 19508264), and in view of Brand et al. (US 20150205283 A1), and further in view of Gottlieb (US 6532672 B1)

Regarding Claim 5, Klose in view of Brand discloses The ranging system according to claim 1.
However, Klose in view of Brand does not explicitly disclose wherein the angle sensor is an electronic compass disposed in the ranging apparatus and configured to communicate with the terminal device.
Gottlieb teaches “An area measurement device” (ABS). Figs. 2A and 2B show an electronic compass 220 in the measurement device. Further, Gottlieb recites “An electronic compass 220 functions as a direction indicator 102.” (4: 40-41).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose in view of Brand) to have an electronic compass as the angle sensor (taught by Gottlieb). The suggestions/motivations would have been to provide a convenient measuring device for area within a boundary (1:55-62), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 6, Klose in view of Brand and Gottlieb discloses The ranging system according to claim 1, wherein the angle sensor is a gyroscope disposed in the terminal device. (Gottlieb, 1:30-32 reciting “The direction indicator 102 may be a 

Regarding Claim 11, Klose in view of Brand and Gottlieb discloses The ranging system according to claim 1, wherein the terminal device is further configured to: in response to the traveling trajectory diagram containing a closed trajectory, calculate an area of the closed trajectory by meshing the closed trajectory and calculating the area of meshes contained by the closed trajectory.
(Gottlieb, Fig. 4A, 4B; 5:66-6:10 reciting “As shown in FIG. 4B, the maximum square area 404 may be divided into elements 414, defined at their corners by the coordinates on the Cartesian system. The algorithm calculates the area inside the boundary 402 by determining the total number of elements 414 that are inside the boundary 402. To arrive at this number, the algorithm begins by creating a value, referred to as the running total. Initially, the running total is set equal to the total number of elements 414 that are contained within the maximum square area 404. As the algorithm proceeds, it subtracts the number of elements 414A-C that are within the maximum square area 404 but not within the boundary 402.”).)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (DE 19508264), and in view of Brand et al. (US 20150205283 A1), and further in view of Saksa (US 20030037448 A1)

Regarding Claim 10, Klose in view of Brand discloses The ranging system according to claim 1.
However, Klose in view of Brand does not explicitly disclose
the ranging system further comprises a cloud server communicating with the terminal device, the cloud server being configured to store and share data sent by the terminal device; 
the data sent by the terminal device includes at least one of: the distance information from the electronic counter, the angle information from the angle sensor, and a first traveling trajectory diagram; and 
the terminal device is configured to retrieve the predesigned traveling trajectory diagram from the cloud server.
Saksa teaches “A measurement and marking device ” (ABS). Further, Saksa recites “the predetermined position can include a position which is downloaded to measurement and marking device 10. For example, measurement and marking device 10 may communicate with a computer, computer server, or other computing device to receive a plurality of predetermined positions for a plurality of measurement markings 80.” (¶50). In other words, Saksa teaches communicating with a computer server for measurement data. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose in view of Brand) to communicate with a computer server for measurement data (taught by Saksa) in order to facilitate transfer measurement data (¶3-4). In addition, Cloud server is well known in .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose in view of Brand and Gottlieb, and further in view of Kumagai et al. (US 20140317944  A1).

Regarding Claim 16, Klose in view of Brand and Gottlieb discloses The ranging system according to claim 11.
However, Klose in view of Brand and Gottlieb does not explicitly disclose
the ranging system further comprises a gravity accelerometer configured to measure a tilt angle; and the terminal device is further configured to calculate a height at a sampling point according to the measured tilt angle and distance information.
Kumagai teaches “a simplified distance meter for measuring a distance and a relative height” (¶1). Kumagai teaches the device comprising a tilt detecting means configured to measure a tilt angle, and recites “The tilt sensor 12 and the acceleration sensor 13 make up together tilt detecting means. The tilt sensor 12 detects absolute horizontality with high accuracy. The acceleration sensor 13 is a MEMS sensor, for instance, and detects relative tilting with respect to a horizontal line detected by the tilt sensor 12.” (¶34), and “ by obtaining the tilt angle based on the results of detection from the tilt sensor 12, and by integrating the amount of horizontal traveling and the relative height which are obtained based on the amount of traveling and the tilt angle by 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Klose in view of Brand) to include a tile measurement means (taught by Kumagai). The suggestions/motivations would have been “for measuring a distance and a relative height in easy and simple manner” (¶1), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its parent claims as a whole, particularly the limitations similar to “dividing the plurality of sampling points into a plurality of sampling point groups, each sampling point group including a pre-configured number of sampling points;” and “for each sampling point group, calculating a variance among the angle values of the pre-configured number of sampling points, and removing a stray value from the angle value of each sampling point in the sampling point group.” in combination with the remaining aspects of the claims.

Claim 15 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its parent claims as a whole, particularly the limitations similar to “analyzing a change in the angle values between a first sampling point and a second sampling point being adjacent to the first sampling point;” “in response to the change in the angle values being below a pre-configured threshold angle, adjusting the angle value of the second sampling point to the angle value of the first sampling point;” and “in response to the change in the angle values being within a pre-configured range about an integer multiples of 45°, adjusting the angle value of the second sampling point so that the change in the angle values is rounded to the integer multiples of 45°.” in combination with the remaining aspects of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI WANG/Primary Examiner, Art Unit 2611